         Case 1:20-cv-05770-JMF Document 91 Filed 08/13/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     86 Chambers Street
                                                     New York, New York 10007




                                                     August 13, 2020
BY ECF
The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:    State of New York v. Trump, No. 20 Civ. 5770 (JMF)
                      New York Immigration Coalition v. Trump, No. 20 Civ. 5781 (JMF)

Dear Judge Furman:

        This Office represents Defendants in the above-captioned matter. We write respectfully
to request a four-day extension of the briefing schedule in this matter. See ECF No. 53. If the
Court grants the request, Defendants’ opposition to Plaintiffs’ motion and Defendants’ cross-
motion to dismiss shall be due on August 21, 2020 (original date was August 17, 2020);
Plaintiffs’ reply in support of their motion for summary judgment and preliminary injunction and
opposition to Defendants’ cross-motion to dismiss shall be due on August 28, 2020 (original date
was August 24, 2020); and Defendants’ reply in support of their cross motion to dismiss shall be
due on September 2, 2020 (original date was August 27, 2020).

        Defendants need the additional time in order to properly respond to Plaintiffs’ motion and
supporting declaration of Matthew Colangelo—a declaration, which with the attached additional
declarations and other exhibits, was over 900 pages in length. In particular, Mr. Colangelo’s
declaration attached three lengthy expert declarations (along with 51 fact witness declarations).
The large volume of materials that Plaintiffs would be filing in support of their motion was not
known to the Court or Defendants when the Court set the briefing schedule on August 5.
Defendants’ counsel are in the process of working with agency personnel to respond to
Plaintiffs’ lengthy submission, but need additional time to do so. Further, the complex issues
involved in this litigation require coordination among multiple components of the federal
government, which Defendants need additional time to accomplish. Accordingly, Defendants
respectfully request four additional days for their filing, with a corresponding extension of other
deadlines, so that Defendants can adequately defend this matter.

       This is Defendants’ first request for an extension of time. Plaintiffs oppose this request
and prefer to write separately to set forth their position, if warranted.
        Case 1:20-cv-05770-JMF Document 91 Filed 08/13/20 Page 2 of 2

The Honorable Jesse M. Furman
August 13, 2020
Page 2

                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney for the
                                          Southern District of New York

                                    By:   /s/ Allison M. Rovner
                                          JEFFREY OESTERICHER
                                          ALLISON M. ROVNER
                                          Assistant United States Attorneys
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Tel.: (212) 637-2695/2691
                                          Email: Jeffrey.Oestericher@usdoj.gov
                                                   Allison.Rovner@usdoj.gov


cc:   Counsel of Record (by ECF)
